PD-1582-15
                         NO.
                     14TH COA NO. 14-14-00403-CR

CEDRIC HOPES                       §      IN THE COURT OF CRIMINAL
                                  |                         RECEIVED
v-                                |                       COURT OF CRIMINAL APPEALS
THE STATE OF TEXAS                 §      APPEALS AT AUSTIN, TEXAS
                                                                Uhl 04 2015

                     MOTION TO FILE A SINGLE COPY          w„   0A
                                                      AbelAcoste,Cleri«
     COMES NOW, Cedric Hopes, #01932624, "Petitioner in the above*
-styled and -numbered cause and files his motion to file a single'*--
copy with in this Honorable Court, and shows this Honorable Court
GOOD CAUSE to GRANT this Motion as follows:               COURT OF rn^iJi,
                                                                1ut k"'tw.L APPEALS
     1* Petitioner is currently incarcerated in the TDCJ-C-I-D> Cof 7......
field unit in Anderson county, Texas, and is indigent.
     2- The Coffield unit does not allow for offenders to have3 a> Cler{<
access to a coping machine, and the Petitioner cannot provide this
Honorable Court with the required copies at hand.

     3* The Petitioner is proceeding in the pro se status and
does not have counsel for his help, in order to help provide cop

ies within this Honorable Court.

     4- The Petitioner repectfully requests this Court to order
the CLERK of the Court to make and.provide all parties with the
necessary copies, and allow the Petitioner to proceed with filing
only one copy.

                           PRAYER FOR RELIEF

     Petitioner-prays that ..this Honorable Court will GRANT this
motion and ORDER the CLERK of this Court to make and provide all
 required parties with the necessary documents,-.without penalty.
                                 page 1
                                   Iric T. Hopes
                                #01932624-Coffield
                                 2661 FM 2054,
                                Tenn.Colony, Tx. 75884
                                 Pro    se.



                        INMATE DECLARATION

     I, Cedric T. Hopes, #01932624, currently incarcerated in the

TDCJ-CID Coffield unit in Anderson County, Texas, declares that

the foregoing is true and correct under the penalty of perjury.

Executed this day of November 25, 20Jr5.      A


                                 Cedric T. Hopes
                                 #01932624-Coffield
                                 2661 FM 2054
                                 Tenn.Colony, Tx. 75884
                                 Pro    se.



                         PROOF OF MAILING

     I, Cedric T. Hopes, #01932624, have placed this motion for

arsingle.copy into, the internal mailing system of the Coffield
unit in Anderson County, Texas, on November 25, 2015. This is
true and correct under the penalty o£ perjury. Executed this day
of November 25, 2015.

                                 Cedric T. Hopes
                                 #01932624-Coffield
                                 2661    FM 2054
                                 Tenn.Colony, Tx. 75884
                                 Pro    se.




                            page 2 of 2